DONALD E. PERCY, Secretary Division of Corrections Departmentof Health and Social Services
You inquire about the authority of the Wisconsin Department of Health and Social Services (hereafter Department) with respect to statistical data and information obtainable from county and municipal jails and other places of confinement. You state:
      "I am advised that certain county sheriffs and other county and municipal jail administrators have refused to furnish the data and complete statistical data forms furnished them by the Department's Division of Corrections for the purpose of implementing Section  46.16, Statutes. These refusals appear to be based upon the opinion of the counties involved that the Department lacks the authority to require and compel their cooperation and reporting in the manner specified . . . ."
I have no difficulty concluding that sec. 46.16, Stats., expressly grants to the Department the authority to collect statistical and other information from county and municipal jails and other places of confinement.
Section 46.16, Stats., reads in material part:
      GENERAL SUPERVISION AND INSPECTION BY DEPARTMENT. (1) Generally. The department shall investigate and supervise all the charitable, curative, reformatory and penal institutions, including county infirmaries of every county and municipality (except tuberculosis sanatoriums); all detention homes and shelter care facilities for children and all industrial schools, hospitals, asylums and institutions, organized for the purpose set forth in s. 58.01, and familiarize itself with all the circumstances affecting their management and usefulness.
"***
      "(4) Prisons. It shall visit all places in which persons convicted or suspected of crime or mentally ill persons are confined, and ascertain their arrangement for the separation of the hardened criminals from juvenile offenders and persons suspected of crime or detained as witnesses; collect statistics *Page 244 concerning the inmates, their treatment, employment and reformation; and collect information of other facts and considerations affecting the increase or decrease of crime and mental illness.
"***
      "(8) Opportunity to inspect. All trustees, managers, directors, superintendents and other officers or employes of such institutions shall at all times afford to every member of the department and its agents, unrestrained facility for inspection of and free access to all parts of the buildings and grounds and to all books and papers of such institutions;  and shall give, either verbally or in writing, such information as the department requires; and if any person offends against this requirement he shall forfeit not less than $10 nor more than $100.
"***
      "(10) Statistics to be furnished. Wherever the department is required to collect statistics, the person or agency shall furnish the required statistics on request."
Implicit in this express grant of authority to collect statistics and other information is the authority to devise a form on which to record statistics and information sought. Devising the form is implied as incidental to carrying out the powers expressly granted in sec. 46.16, Stats.
Further, I find none of the information sought in the multipart State of Wisconsin Standard Adult Jail Register form objectionable as being outside the scope of the express statutory authority to collect statistical and other information. Not only does the Department have the authority to collect, but the municipal and county jail units have a duty to supply what the Department requires. As stated in sec. 46.16 (8), Stats., "All trustees, managers, directors, superintendents and other officers or employes of such institutions shall . . . give, either verbally or in writing, such information as the department requires."
Therefore, I am of the opinion that the Department has the authority to compel the cooperation of county and municipal units and their officers in obtaining, furnishing and providing the statistics and other information sought by the Department in the exercise of its *Page 245 
statutory functions. In case any governmental unit should refuse to cooperate, the proper course of action for the Department would be to make an appropriate request to the district attorney of the proper county, or to this office, under the provisions of sec. 46.16 (7), Stats.
BCL:JEA